COLEMAN, J.
The questions presented in the record for consideration arise from the construction of a provision in a written contract of employment.' The defendant employed the plaintiff for a period of five months, at two dollars per day, to sew and tie cotton bales for the compress. After serving a little over one month, the defendant paid the plaintiff for the time of service rendered, and discharged him, claiming that under the contract it had the right to discharge the defendant whenever it became dissatisfied with the services of the defendant, and that it was the sole judge of the sufficiency of the cause. The provision of the contract under which this right is claimed is as follows : “We guarantee to give satisfaction in sewing and tying, or any other work that we may be required todo.” The defense to the complaint was that plaintiff failed to give satisfaction.
*576The authorities are not altogether harmonious. In some it is held that a stipulation of similar import in a contract arms the party, for whose benefit it was made, with unquestioned authority to consult only his own judgment, will or feelings, and the reasonableness of the grounds of dissatisfaction is not a matter of enquiry. Cline v. Libby, 32 Amer. Rep. 700; Gibson v. Cranage, 33 Amer. Rep. 351, and authorities cited in note; McCarren v. McNulty, 7 Gray 139; Tyler v. Ames, 6 Lansing 280. On the other hand, there are authorities which hold that an employer can not dismiss his servant without accual cause. — Jones v. Graham, 16 N. W. Rep. 893; Dagget v. Johnson, 49 Vt 345. The latter case grew out of a purchase of milk pans, and the stipulation was that the purchaser was to pay for them “if satisfied with the pans.” The supreme court held “that the defendant had no right to say without cause that he was dissatisfied and would not pay for the pans, * * that the dissatisfaction must be actual, not feigned, real, not merely pretended.”
It seems to us the latter authorities render nugatory an important provision in the contract. Exclude from the contract the provision, '' satisfaction guaranteed,’ ’ or “if satisfactory,” and it is clear that “for cause,” “'actual causé,” “good cause,” the party would have the right to discharge the employé or reject the article. Parties make their own contracts, and either may stipulate as he may deem it necessary for his own protection, and it is optional whether the other accepts the terms proffered. Having once made the contract, neither can hold the other to a different contract. When, therefore, one guarantees to give satisfaction, he assumes the undertaking to perform the work in such manner as to satisfy the other, and invests the latter with full power to determine the reasonableness of the cause. We can not presume, the contract would have been made without such a provision or on any other terms. This was the construction placed upon the contract by the trial court, and we are of opinion it was correct.
Affirmed.